NUMBER 13-19-00581-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                           IN THE MATTER OF G.B., A CHILD


                            On appeal from the County Court
                                of Goliad County, Texas.


                               MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Hinojosa

        Appellant G.B., 1 a juvenile, appeals the trial court’s order modifying the terms of

his disposition and committing him to the Texas Juvenile Justice Department (TJJD). See

TEX. FAM. CODE ANN. § 54.05. In one issue, G.B. argues the trial court abused its

discretion by committing him to TJJD because there is insufficient evidence supporting



        1 We refer to appellant and his family by their initials as required by statute and to protect their
privacy. See TEX. FAM. CODE ANN. § 56.01(j) (“Neither the child nor his family shall be identified in an
appellate opinion rendered in an appeal or habeas corpus proceedings related to juvenile court proceedings
under this title.”).
the trial court’s statutory findings. We affirm.

                                     I.     BACKGROUND

       The State filed a petition alleging that G.B. engaged in delinquent conduct by

committing the offense of burglary of a habitation. See id. § 51.03 (defining “delinquent

conduct”). Following a hearing, the trial court adjudicated G.B. as having engaged in

delinquent conduct. See id. § 54.03 (“Adjudication Hearing”). After a separate disposition

proceeding, the juvenile court placed G.B. on probation for seventeen months. See id.

§ 54.04 (“Disposition Hearing”).

       Three months later, the State filed a motion to modify disposition alleging that G.B.

violated his community supervision conditions by: running away from home; committing

“vandalism/theft” of property; being disrespectful to school staff; refusing to do school

work; testing positive for marijuana; and failing to complete an essay discussing the

consequences of having a criminal history. Following a hearing on the State’s motion, the

trial court modified G.B.’s disposition by placing him in the Judge Ricardo H. Garcia

Regional Juvenile Detention Facility-Residential Services (juvenile detention) for 180

days. See id. § 54.05 (“Hearing to Modify Disposition”).

       Following G.B.’s release from juvenile detention, the State filed a second motion

to modify disposition alleging that G.B. violated the conditions of community supervision

by: associating with another juvenile probationer; failing to report to his juvenile probation

officer; running away from home; having nine unexcused absences from school;

attempting to falsify a drug screening by presenting toilet water; and smoking marijuana.

This time, the State requested that the trial court commit G.B. to TJJD.


                                               2
       At the hearing on the State’s second motion to modify, the State abandoned the

allegation that G.B. associated with another juvenile probationer, and G.B. pleaded true

to the remaining violations. The trial court found that G.B. violated his community

supervision conditions and then received evidence regarding the appropriate

modification. See id.

       Abby Vargas, a juvenile probation officer for Victoria and Goliad counties, testified

that G.B. successfully completed a thirty-day substance abuse treatment program prior

to his adjudication. Vargas stated that G.B. was previously committed to a juvenile

detention facility where he successfully completed his program. However, based on

G.B.’s continued violations following his release, Vargas recommended that G.B. be

committed to TJJD. Vargas explained that G.B.’s continued violations “pose dangerous

risks to himself and to the community.” She maintained that G.B. would benefit from a

placement where he would receive “mandatory counseling, continued education[,] and

independent living programs.” Vargas stated that G.B.’s home environment does not

provide the level of support needed as indicated by “his unwillingness to submit to

supervision.” It was Vargas’s opinion that there was no suitable placement for G.B. except

for TJJD. Vargas agreed with the statement of an examining psychologist that G.B.’s

“minimization of his responsibility, his continued drug use[,] and behavioral problems

suggest that he is at risk for continued and possibly increasing behavioral problems

without more intensive interventions.”2




       2  The psychologist’s report does not appear in the record. However, G.B. did not object when
excerpts from the report were read into the record.
                                                 3
       E.B., G.B.’s twenty-year-old sister, testified that she resided with G.B. along with

their father and an older brother. E.B. explained that she helps raise G.B. because their

father has physical limitations. E.B. stated that her new work schedule—“four days on,

four days off”—would allow her to help G.B. complete a home study course.

       The trial court signed an order modifying disposition and committing G.B. to TJJD.

In its order, the trial court made the following findings:

       The Court finds that reasonable efforts have been made to prevent or
       eliminate the need for the child to be removed from [his] home, and to make
       it possible for the child to return to [his] home. . . .

              The Court after considering the finding of a validated risk and needs
       assessment and any other appropriate professional assessments available
       to the court finds that the child has behavioral health and/or other special
       needs that cannot be met with resources available in the community.

              The Court further finds that the child, in the child’s home, cannot be
       provided the quality of care and level of support and supervision that the
       child needs to meet the conditions of probation and placement outside the
       home is necessary.

               The Court finds that the best interests of [G.B.] and the community
       will be served by placing [G.B.] outside [his] home and committing [G.B.] to
       the care, custody and control of [TJJD].

G.B. filed a motion for new trial, which was overruled by operation of law. This appeal

followed.

                                     II.     DISCUSSION

       In his sole issue, G.B. argues the trial court abused its discretion in committing him

to TJJD because its findings were not supported by legally sufficient evidence.

A.     Standard of Review & Applicable Law

       The Juvenile Justice Code, codified in sections 51.01 through 61.107 of the Texas


                                               4
Family Code, governs all proceedings in cases involving the delinquent conduct of

children. In re J.G., 495 S.W.3d 354, 362 (Tex. App.—Houston [1st Dist.] 2016, pet.

denied) (citing TEX. FAM. CODE ANN. §§ 51.01–61.107). A trial court’s modification of a

juvenile disposition is governed by § 54.05 of the family code. In re W.B.G., 598 S.W.3d

367, 371 (Tex. App.—Texarkana 2020, no pet.) (citing TEX. FAM. CODE ANN. § 54.05).

Section 54.05 permits a trial court to modify the disposition and commit a juvenile to TJJD

when, as here, a juvenile’s prior disposition is based on a finding that the juvenile engaged

in a felony offense and the trial court finds by a preponderance of the evidence that the

juvenile violated a reasonable and lawful order of the court. TEX. FAM. CODE ANN.

§ 54.05(f); see In re C.J.B., 463 S.W.3d 626, 630–31 (Tex. App.—El Paso 2015, no pet.).

Under this section, the trial court is not required to exhaust all possible alternatives to

commitment before it modifies a disposition and commits a juvenile to TJJD. In re M.O.,

451 S.W.3d 910, 915 (Tex. App.—El Paso 2014, no pet.). When committing a juvenile to

TJJD, the trial court must include in its order a determination that:

       (A)    it is in the child’s best interests to be placed outside the child’s home;

       (B)    reasonable efforts were made to prevent or eliminate the need for
              the child’s removal from the child’s home and to make it possible for
              the child to return home; and

       (C)    the child, in the child’s home, cannot be provided the quality of care
              and level of support and supervision that the child needs to meet the
              conditions of probation[.]

TEX. FAM. CODE ANN. § 54.05(m)(1). These statutory findings are essential, but other

evidence may also justify a trial court’s order. In re E.K.G., 487 S.W.3d 670, 676 (Tex.

App.—San Antonio 2016, no pet.).


                                              5
       A trial court has broad discretion to determine a suitable disposition for a juvenile

found to have engaged in delinquent conduct, particularly in proceedings involving

modification. In re J.P., 136 S.W.3d 629, 633 (Tex. 2004); In re P.E.C., 211 S.W.3d 368,

370 (Tex. App.—San Antonio 2006, no pet.). A trial court abuses its discretion when it

acts arbitrarily or unreasonably or without reference to guiding rules or principles. In re

P.E.C., 211 S.W.3d at 370. No abuse of discretion occurs when a trial court bases its

decisions on conflicting evidence. In re B.N.F., 120 S.W.3d 873, 877 (Tex. App.—Fort

Worth 2003, no pet.). Likewise, an abuse of discretion does not occur as long as some

evidence of substantive and probative character supports the trial court’s findings. Id.

Here, G.B. argues the trial court’s findings are not supported by legally sufficient

evidence. Evidence is legally sufficient if it would enable reasonable and fair-minded

people to reach the finding under review. City of Keller v. Wilson, 168 S.W.3d 802, 827

(Tex. 2005). We view the evidence in the light most favorable to the challenged finding,

indulging every reasonable inference that would support it and disregarding contrary

evidence unless a reasonable factfinder could not. Id. at 822. Evidence is legally

insufficient to support a disputed fact finding when (1) evidence of a vital fact is absent,

(2) rules of law or evidence bar the court from giving weight to the only evidence offered

to prove a vital fact, (3) the evidence offered to prove a vital fact is no more than a mere

scintilla, or (4) the evidence conclusively establishes the opposite of the vital fact. Id. at

810.

B.     Analysis

       G.B. first challenges the legal sufficiency of the evidence supporting the following


                                              6
finding:

       The Court after considering the finding of a validated risk and needs
       assessment and any other appropriate professional assessments available
       to the court finds that the child has behavioral health and/or other special
       needs that cannot be met with resources available in the community.

We note that this finding tracks the language of § 54.04013 of the family code. TEX. FAM.

CODE ANN. § 54.04013. However, this section explicitly applies to a commitment made

“after a disposition hearing held in accordance with [§] 54.04. . . .” Id. Here, G.B. appeals

from an order modifying his disposition, which is governed by § 54.05 of the family code.

See id. § 54.05. Therefore, we conclude that § 54.04013 is inapplicable and the trial court

was not required to make the challenged finding. Further, because an immaterial finding

of fact is harmless and not grounds for reversal, we need not address whether there is

legally sufficient evidence supporting this finding. See TEX. R. APP. P. 47.1; Cooke Cnty.

Tax Appraisal Dist. v. Teel, 129 S.W.3d 724, 731 (Tex. App.—Fort Worth 2004, no pet.)

(op. on reh’g); see also Brandon v. Wells Fargo Bank, N.A., No. 13-18-00393-CV, 2020

WL 2776714, at *1 (Tex. App.—Corpus Christi–Edinburg May 28, 2020, no pet.) (mem.

op).

       Next, G.B. argues there is legally insufficient evidence supporting the trial court’s

finding that his home could not provide the quality of care and level of support that he

needs to meet the conditions of his probation. See TEX. FAM. CODE ANN. § 54.05(m)(1)(C).

In support of his argument, G.B. states that the evidence shows that he “values and acts

upon the good advice and support that his entire family gives him.” While this may be

true, there is also evidence that G.B.’s father has physical limitations and requires

assistance to supervise G.B. In that regard, G.B.’s older sister would be largely

                                             7
unavailable to assist in his supervision during the days she is doing shift work. Further,

despite multiple opportunities for in-home probation, G.B. repeatedly violated his

community supervision conditions. Initially, these violations included: running away from

home; committing vandalism and theft, failing to complete schoolwork, and using

marijuana. Even after serving time in a juvenile detention facility, G.B. continued to violate

his community supervision conditions by running away from home, failing to attend

school, and using marijuana. Finally, according to an examining psychologist, G.B. is “at

risk for continued and possibly increasing behavioral problems without more intensive

interventions.”

       Viewing the evidence in the light most favorable to the trial court’s finding, we

conclude that a reasonable and fair-minded factfinder court could have determined that

G.B.’s home could not provide the quality of care and level of support that G.B. needs to

meet the conditions of his probation. See In re J.M.D.D.L.C., 457 S.W.3d 205, 208 (Tex.

App.—El Paso 2015, no pet.) (concluding that the trial court’s “level of support” finding

was supported by sufficient evidence where juvenile “consistently refused to obey

[parents’] orders, acted disrespectful to his mother, continued to violate probation

restrictions, and continued to use marijuana”); see also In re D.L.S.W., No. 04-18-00807-

CV, 2019 WL 2518157, at *3 (Tex. App.—San Antonio June 19, 2019, no pet.) (mem.

op.) (concluding same where the juvenile continued to disregard her probation conditions

while in the home); In re J.K.R., No. 08-03-00406-CV, 2004 WL 805004, at *4 (Tex.

App.—El Paso Apr. 15, 2004, no pet.) (mem. op.) (concluding same where the juvenile

continued to run away from home and use drugs, despite the fact that the juvenile’s


                                              8
parents attempted to participate in his rehabilitation). Because the trial court’s statutory

finding is supported by legally sufficient evidence, it did not abuse its discretion in

modifying G.B.’s disposition and committing him to TJJD. See In re J.P., 136 S.W.3d at

633. We overrule G.B.’s sole issue.

                                   III.    CONCLUSION

       We affirm the trial court’s judgment.



                                                               LETICIA HINOJOSA
                                                               Justice

Delivered and filed on the
22nd day of July, 2021.




                                               9